 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:18−CV−01857−KJM−EFB
12                 Plaintiff,
                                                         DEFAULT JUDGMENT AND FINAL
13          v.                                           JUDGMENT OF FORFEITURE
14   APPROXIMATELY $104,700.00 IN U.S.
     CURRENCY, and
15
     APPROXIMATELY $94,020.00 IN U.S.
16   CURRENCY,
17                 Defendants.

18          This matter came before the Honorable Magistrate Edmund F. Brennan on the United States’ ex

19 parte motion for default judgment. There was no appearance by or on behalf of any other person or

20 entity claiming an interest in the above-captioned defendant currency to oppose the United States’

21 motion. The Magistrate Judge has recommended that the United States’ motion be granted. Based on

22 the Magistrate Judge’s Findings and Recommendations and the files and records of the Court, it is:

23          ORDERED, ADJUDGED AND DECREED:

24          1.     The Magistrate Judge’s Findings and Recommendations are adopted herein.

25          2.     Tierra Lynn Heng-Alforque and Sophia Alforque are held in default.

26          3.     A judgment by default is hereby entered against any right, title, or interests of Tierra

27 Lynn Heng-Alforque and Sophia Alforque in the defendant currency referenced in the above caption.

28 /////
                                                        1
                                                              Default Judgment and Final Judgment of Forfeiture
 1          4.     A final judgment of forfeiture is hereby entered, forfeiting all right, title, and interest in

 2 the defendant currency to the United States, to be disposed of according to law.

 3          5.     All parties shall bear their own costs and attorney’s fees.

 4          SO ORDERED, this 28th day of November, 2018.

 5

 6

 7                                                            UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
                                                                Default Judgment and Final Judgment of Forfeiture
